DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 01/22/2021.  Claims 1, 18-20 are currently amended. Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/22/2021 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 01/22/2021 with respect to claims 1, 2, 18-20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
5.   Claim 1, 3, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1){also patented as US 8130657 B2}, further in view of Yamada (US 2006/0056382 A1){also patented as US 7813275 B2}.

Regarding claim 1, 19, 20, Chari teaches a communication apparatus (Extender 110-Fig. 1) that transmits and receives packet data by radio communication with another communication apparatus (AP 120-Fig. 1) ([0028]; [0004]), the communication apparatus (extender 110) comprising:
a processor (controller 730-Fig. 7) configured to:
receive first packet data (routing packet/802.11 Beacon) transmitted from the other communication apparatus (AP 110) in a first packet transmission period (per second) ( [0039], if it is known that the AP transmits 100 packets of a given type {i.e. routing packet/802.11 Beacon} in every second, and the extender only receives 60 such packets per second.);
measure) data collection efficiency (LinkPSP) indicating a ratio of a reception data amount of the first packet data(routing packet/802.11 Beacon) received in the communication apparatus(extender), to a transmission data amount of the first packet data(routing packet/802.11 Beacon) transmitted from the other communication apparatus (AP), based on received the first packet data (routing packet/802.11 Beacon)( [0039], the extender measures a Link Packet Success Probability LinkPSP based on the number of routing packets or 802.11 Beacons received from the AP in a given time, compared to the number of such routing packets or 802.11 Beacons known to have been transmitted by the AP in that time period. For example, if it is known that AP transmits 100 packets of a given type {i.e. routing packets or 802.11 Beacons} in every second, and the extender (on average) only receives 60 such packets per second, then the extender 110 measures a LinkPSP of 60/100=0.6.) (Hence extender calculates linkPSP that indicates a ratio of a reception data amount of the first packet data to a transmission data amount of the first packet data, based on received the first packet data.), and measure a first radio ( link) quality (LQ/SNR), in a radio section (720 of extender-see[0085] ) between the communication apparatus (Extender) and the other communication apparatus (AP), based on received the first packet data (routing packet/802.11 Beacon) ( [0039], extender 110 measures link quality, LQ  between the extender and  the AP 120; wherein the extender measures Signal to Noise Ratio (SNR) {LQ-[0047]} of frames { routing packet/802.11 Beacon } received from the AP.) (Hence 720 of the extender measures LQ/SNR between the extender and the AP, based on the received data packet.);
	Chari does not teach the communication apparatus comprising: measure a first radio quality, which is a response time from sending a measurement packet to receiving a response packet to the measurement packet, in a radio section between the communication apparatus and the other communication apparatus, based on received the first packet data;
However, in an analogous art, Yamauchi teaches the communication apparatus (wireless master station 2B, has calculation unit 209-Fig. 1, 8) comprising:
	measure (calculate) a first radio quality, which is a response time from sending a measurement packet (test data) to receiving a response packet to the measurement packet (test data), in a radio section (communication unit 20 of 2B-Fig. 8) between the communication apparatus (master station 2B) and the other communication apparatus (slave station 3A-[0105]), based on received the first packet data (frame) ([0069])( [0105], test data response time calculation unit (209), calculating a test data response time which is a period of time from transmission of the test data to reception of the test data; wherein [0106], the 209, calculate the test data response time by calculating a difference between the transmission time point for the test data and the reception time point for the test data, based on the received output { the 209 receives frame from the 205-see [0069]; Fig. 8} of data control unit 205.)  (Hence master station 2B measures a response time as a 1st radio quality from sending test data to receiving response to the test data in a radio section between master and slave station, based on the received frame.),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yamauchi and apply them on the teaching of Chari to a communication device can achieve an effect of suppressing a data collision in a wireless section and suppressing a delay in data collection (Yamauchi; [0019]).
Chari- Yamauchi does not teach calculate a packet length and transmission count of the first packet data transmitted from the other communication apparatus, based on the data collection efficiency and the first radio quality; and
However, in an analogous art, Mosko teaches a communication apparatus that transmits and receives packet data by radio communication with another communication apparatus (device) ([0026]), the communication apparatus (device/system) (502-Fig. 5; [0023]) comprising:
a memory (506-Fig. 5); and
a processor (504-Fig. 5) coupled to the memory (506) ([0062]) and the processor (504) configured to:
calculate (compute) a packet length and transmission count (ETX) of the first packet data transmitted from the other communication apparatus, based on the data collection efficiency (packet success probabilities/1--packet loss rate) and the first radio (link) quality (success rate/cost) ( [0038], Expected Transmission Count (ETX) link metric {the ETX metric by additionally considering the lengths of data packets being transmitted}, which estimates to number of transmissions of a DATA pair required to complete transmitting a data packet (i.e. 1st data packet- that is transmitted from first node-see [0007]). This ETX metric is computed based on estimated packet loss rates. For example, if p.sub.s and p.sub.r represent the packet success probabilities (i.e., 1--packet loss rate) for the sender and receiver respectively, the link success rate for a successful handshake is then p.sub.link=p.sub.s.times.p.sub.r, and therefore ETX=1(p.sub.s.times.p.sub.r). Hence ETX and packet length of the 1st data packet is calculated based on packet success probabilities/1 packet loss and link success rate/cost.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Mosko and apply them on the teaching of Chari- Yamauchi to provide a method produces the link cost for the link based on the link metric value for the link, thus facilitating more efficient routing through the multi-hop wireless network (Mosko; [0004]). 
Chari- Yamauchi- Mosko does not teach the communication apparatus comprising: transmit a second packet data including the packet length and transmission count to the other communication apparatus.
However, in an analogous art, Yamada teaches the communication apparatus (AP) comprising: 
transmit a second packet data (packet of Fig. 25) including the packet length and transmission count (amount) to the other communication apparatus (neighbor node.) ([0117], A packet shown in FIG. 25 has an Element ID, a length of the payload ( Length) and amount of data transmission /packet transmission rate (i.e. transmission count), which are elements used for transmitting the amount of data transmission in the access point to the neighbor node.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yamada and apply them on the teaching of Chari- Yamauchi- Mosko to improve throughput within the whole system, and improves performance of the whole wireless ad-hoc network system (Yamada; [0040]).

Chari Regarding claim 3, Chari further teaches wherein
the processor is configured to calculate the data collection efficiency(LinkPSP) based on the transmission count of the first packet data transmitted from the other radio communication apparatus (AP) and a reception count of the first packet data, in the first packet transmission period ([0039], extender receives packets (i.e. 1st packet) from the AP in a given time(i.e. 1st period)) ([0039], the extender measures a LinkPSP based on the number of packets received from the AP in a given time, compared to the number of such packets known to have been transmitted by the AP in that time period. For example, if AP transmits 100 packets of a given type in every second, and the extender (on average) only receives 60 such packets per second, then the extender 110 measures a LinkPSP of 60/100=0.6.), (Hence extender calculates linkPSP that indicates a ratio of a reception data amount to a transmission data amount.).

Regarding claim 18, Chari teaches a communication system comprising:
 a first communication apparatus (AP 120-Fig. 1); and
Extender 110-Fig. 1) which transmits and receives packet data by radio communication with the first communication apparatus (AP 120) ([0028]; [0004]), wherein the second communication apparatus including, the second communication apparatus (110) comprising:
a second processor (controller 730-Fig. 7) configured to:
receive first packet data (routing packet/802.11 Beacon) transmitted from the first communication apparatus (AP 110) in a first packet transmission period (per second) ( [0039], if it is known that the AP transmits 100 packets of a given type {i.e. routing packet/802.11 Beacon} in every second, and the extender only receives 60 such packets per second.);
	calculate (measure) data collection efficiency (LinkPSP) indicating a ratio of a reception data amount of the first packet data(routing packet/802.11 Beacon) received in the second communication apparatus(extender), to a transmission data amount of the first packet data(routing packet/802.11 Beacon) transmitted from the first communication apparatus (AP), based on received the first packet data (routing packet/802.11 Beacon)( [0039], the extender measures a Link Packet Success Probability LinkPSP based on the number of routing packets or 802.11 Beacons received from the AP in a given time, compared to the number of such routing packets or 802.11 Beacons known to have been transmitted by the AP in that time period. For example, if it is known that AP transmits 100 packets of a given type {i.e. routing packets or 802.11 Beacons} in every second, and the extender (on average) only receives 60 such packets per second, then the extender 110 measures a LinkPSP of 60/100=0.6.) (Hence extender calculates linkPSP that indicates a ratio of a reception data amount of the first packet data to a transmission data amount of the first packet data, based on received the first packet data.), and measure a first radio ( link) quality (LQ/SNR), in a radio section (720 of extender-see[0085] ) between the second communication apparatus (Extender) and the first communication apparatus (AP), based on received the first packet data (routing packet/802.11 Beacon) ( [0039], extender 110 measures link quality, LQ  between the extender and  the AP 120; wherein the extender measures Signal to Noise Ratio (SNR) {LQ-[0047]} of frames { routing packet/802.11 Beacon } received from the AP.) (Hence 720 of the extender measures LQ/SNR between the extender and the AP, based on the received data packet.);
	Chari does not teach the communication apparatus comprising: measure a first radio quality, which is a response time from sending a measurement packet to receiving a response packet to the measurement packet, in a radio section between the second communication apparatus and the first communication apparatus, based on received the first packet data;
However, in an analogous art, Yamauchi teaches the second communication apparatus (wireless master station 2B, has calculation unit 209-Fig. 1, 8) comprising:
	measure (calculate) a first radio quality, which is a response time from sending a measurement packet (test data) to receiving a response packet to the measurement packet (test data), in a radio section (communication unit 20 of 2B-Fig. 8) between the second communication apparatus (master station 2B) and the first communication apparatus (slave station 3A-[0105]), based on received the first packet data (frame) [0105], test data response time calculation unit (209), calculating a test data response time which is a period of time from transmission of the test data to reception of the test data; wherein [0106], the 209, calculate the test data response time by calculating a difference between the transmission time point for the test data and the reception time point for the test data, based on the received output { the 209 receives frame from the 205-see [0069]; Fig. 8} of data control unit 205.)  (Hence master station 2B measures a response time as a 1st radio quality from sending test data to receiving response to the test data in a radio section between master and slave station, based on the received frame.),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yamauchi and apply them on the teaching of Chari to a communication device can achieve an effect of suppressing a data collision in a wireless section and suppressing a delay in data collection (Yamauchi; [0019]).
Chari- Yamauchi does not teach calculate a packet length and transmission count of the first packet data transmitted from the first communication apparatus, based on the data collection efficiency and the first radio quality; and
However, in an analogous art, Mosko teaches a second communication apparatus that transmits and receives packet data by radio communication with first communication apparatus (device) ([0026]), wherein the second communication apparatus (device/system) (502-Fig. 5; [0023]) including a second memory(506-Fig. 5); and

calculate (compute) a packet length and transmission count (ETX) of the first packet data transmitted from the first communication apparatus, based on the data collection efficiency (packet success probabilities/1--packet loss rate) and the first radio (link) quality (success rate/cost) ( [0038], Expected Transmission Count (ETX) link metric {the ETX metric by additionally considering the lengths of data packets being transmitted}, which estimates to number of transmissions of a DATA pair required to complete transmitting a data packet (i.e. 1st data packet- that is transmitted from first node-see [0007]). This ETX metric is computed based on estimated packet loss rates. For example, if p.sub.s and p.sub.r represent the packet success probabilities (i.e., 1--packet loss rate) for the sender and receiver respectively, the link success rate for a successful handshake is then p.sub.link=p.sub.s.times.p.sub.r, and therefore ETX=1(p.sub.s.times.p.sub.r). Hence ETX and packet length of the 1st data packet is calculated based on packet success probabilities/1 packet loss and link success rate/cost.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Mosko and apply them on the teaching of Chari- Yamauchi to provide a method produces the link cost for the link based on the link metric value for the link, thus facilitating more efficient routing through the multi-hop wireless network (Mosko; [0004]). 
Chari- Yamauchi-Mosko does not teach the second communication apparatus comprising: transmit a second packet data including the packet length and transmission count to the first communication apparatus.
However, in an analogous art, Yamada teaches the second communication apparatus (AP) comprising:
transmit a second packet data (packet of Fig. 25) including the packet length and transmission count (amount) to the first communication apparatus (neighbor node/AP-[0076]) ( [0117], A packet shown in FIG. 25 has an Element ID, a length of the payload ( Length) and amount of data transmission /packet transmission rate (i.e. transmission count), which are elements used for transmitting the amount of data transmission in the access point to the neighbor node.)
the first communication apparatus (neighbor node/AP-[0076]) including
a first memory (1-Fig. 8; ); and
a first processor (2-Fig. 8) coupled to the first memory(1-Fig. 8) and the first processor(2) configured to:
receive the second packet data (packet of Fig. 25)( [0117], A packet shown in FIG. 25 has an Element ID, a length of the payload ( Length) and amount of data transmission /packet transmission rate (i.e. transmission count), which are elements used for transmitting the amount of data transmission in the access point to the neighbor node.),and
transmit the first packet data (packet of Fig. 27) ([0117], A packet shown in FIG. 27 has an Element ID, a length of the payload ( Length), an identifier for links (Associated MP's MAC Address), and the amount of received data (Packet receiving rate), which shows the amount of data received by the node for each link.) based on the packet length and transmission count ([0117], A packet shown in FIG. 25 has an Element ID, a length of the payload ( Length) and amount of data transmission /packet transmission rate (i.e. transmission count), which are elements used for transmitting the amount of data transmission in the access point to the neighbor node; [0030], sender device 210 sends data packet 1 252 at a high transmission rate (includes packet length- valid throughputs corresponding to the plurality of transmission rates that is determined based on packet length-see [0079]) to receiver device 212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yamada and apply them on the teaching of Chari- Yamauchi -Mosko to improve throughput within the whole system, and improves performance of the whole wireless ad-hoc network system (Yamada; [0040]).

6.   Claim 2, 4, 5, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1){also patented as US 8130657 B2}, in view of Yamada (US 2006/0056382 A1){also patented as US 7813275 B2}, further in view of Hu (US 2014/0105058 A1).

Regarding claim 2, Chari teaches communication device, calculates data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Mosko- Yamada does not teach wherein the processor is configured to: measure a response time based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet, and
	However, in an analogous art, Yamauchi teaches wherein the processor is configured to:
	measure a response time based on transmission time of a response time measurement packet (test data) transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet (test data)([0106], test data response time calculation unit 209, calculate the test data response time by calculating a difference between the transmission time point for the test data and the reception time point for the test data.), and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yamauchi and apply them on the teaching of Chari- Mosko- Yamada to a communication device can achieve an effect of suppressing a data collision in a wireless section and suppressing a delay in data collection (Yamauchi; [0019]).
Chari- Mosko- Yamada- Yamauchi does not teach detect a periodic deterioration state in the radio section based on the response time, and receive the first packet data and transmit the second packet data, respectively, in a first period other than a period with the deterioration state.
Hu teaches wherein the processor is configured to:
detect a periodic deterioration state (260) in the radio section based on the response time ( [0030]); response time is determined; then [0031], the link environment deterioration 260 occurs between time point t.sub.4 and time point t.sub.5.), and
 receive the first packet data and transmit the second packet data, respectively, in a first period other than a period with the deterioration state ( [0030]; 212 receives packet 252 and then 210 transmits packet 256.), in a first period other than a period with the deterioration state ([0030]; Fig. 2; wherein receives and transmits 252 and 256 in a 1st period other than deterioration state 260. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Mosko- Yamada- Yamauchi to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])

Regarding claim 4, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada does not teach wherein the processor is configured to calculate a value multiplying a ratio of the reception count to the 
However, in an analogous art, Hu teaches wherein
the processor is configured to calculate a value multiplying a ratio of the reception count to the transmission count (delivery ratio) and a length of a payload area of the first packet data, as the data collection efficiency (average throughput) ( [0019]; [0056], average throughput depends on valid throughputs at various transmission rates (corresponds to length of the packet-see [0079]), while packet delivery ratio is considered. The average throughput can be estimated by the following: R avg = i = 1 K [ R vaid ( i ) .times. E i .times. .alpha. i ] ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])

Regarding claim 5, Chari further teaches receive the first packet data in the first packet transmission period included in the first period ( [0039], extender receives packets (i.e. 1st packet) from the AP in a given time(i.e. 1st period).).
Chari- Yamauchi -Mosko- Yamada does not teach wherein the processor is configured to: detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from 
transmit the second packet data in a notification period included in a first period other than a period with the periodic deterioration state, and
However, in an analogous art, Hu teaches wherein the processor is configured to:
detect a periodic deterioration state (260) in the radio section, based on transmission time (t1) of a response time measurement packet (252) transmitted from the processor and reception time (t4) of a response packet (254) in the processor, transmitted from the other communication apparatus (212) in response to the response time measurement packet  (252) ( [0030], sender device 210 sends data packet 1 252 to receiver device 212 at time point t.sub.1 and receiver device 212 sends back an acknowledgement message, e.g., ACK 254, at time point t3. ACK 254 is received by sender device 210 at time point t.sub.4. Hence response time is t4 that is determined based on transmission time and reception time.) ,
transmit the second packet data (256) in a notification period (t4-t5) included in a first period other than a period with the periodic deterioration state (260) ([0030]; 210 transmits packet 256, at t4; Fig. 2; wherein transmits 256 in t4-t5 other than deterioration state 260. ), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi- Mosko- Yamada to provide improved estimation of  (Hu; [0001]; [0024])

Regarding claim 7, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi- Mosko- Yamada does not teach wherein the processor is configured to determine the packet length and transmission count of the first packed data transmitted from the other communication apparatus in the first packet transmission period, based on a length of the first packet transmission period and a maximum packet length of the first packet data on communication standard.
 	However, in an analogous art, Hu teaches wherein the processor is configured to determine the packet length and
transmission count(rate) of the first packed data transmitted from the other communication apparatus ([0020] )in the first packet transmission period, based on a length of the first packet transmission period and a maximum packet length of the first packet data on communication standard ([0020]; [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and  (Hu; [0001]; [0024])

Regarding claim 14, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada does not teach wherein the processor is configured to: detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet, and stop reception of the first packet data and transmission of the second packet data, when the processor is configured to detect cancellation of the periodic deterioration state, and receive the first packet data and transmit the second packet data respectively in a period other than a period with the deterioration state after time change, when the processor is configured to detect the time change of the deterioration state.
 However, in an analogous art, Hu teaches wherein the processor is configured to:
detect a periodic deterioration state (260) in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response [0030], sender device 210 sends data packet 1 252 to receiver device 212 at time point t.sub.1 and receiver device 212 sends back an acknowledgement message, e.g., ACK 254, at time point t3. ACK 254 is received by sender device 210 at time point t.sub.4. Hence response time is t4 that is determined based on transmission time and reception time.) ([0030], response time is determined; then [0031], the link environment deterioration 260 occurs between time point t.sub.4 and time point t.sub.5.), and
stop reception of the first packet data(252) and transmission of the second packet data(256), when the processor is configured to detect cancellation of the periodic deterioration state (260) ([0030]; see Fig. 2, in 260 no transmission and reception of data. ), and receive the first packet data(252) and transmit the second packet data(256) respectively in a period other than a period with the deterioration state after time change, when the processor is configured to detect the time change of the deterioration state (see Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])
7.   Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1), in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1){also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1){also patented as US 7813275 B2}, in view of Hu (US 2014/0105058 A1), in view of Bayster (US 2017/0339339 A1).

Regarding claim 6, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada does not teach determine the packet length and transmission count, based on the first and second radio qualities stored in the memory and the data collection efficiency.
 However, in an analogous art, Hu teaches determine the packet length and transmission count(rate), based on the first and second radio (link) qualities stored in the memory and the data collection efficiency (valid throughput)([0020]; [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])
Chari- Yamauchi -Mosko- Yamada-Hu does not teach wherein the processor is configured to: store the first radio quality and a second radio quality measured by the other communication apparatus in the memory, store measured the first radio quality in 
However, in an analogous art, Bayster teaches wherein the processor is configured to:
store the first (2nd) radio quality and a second (1st) radio quality measured by the other communication apparatus in the memory ( [0006], A memory stores a computer program. The computer program is configured to load second quality features from a features database. The computer program is configured to compare the extracted first quality features from the scene and the loaded second quality features from the features database. ),
store measured the first (2nd) radio quality in the memory ([0006],), 
extract the second radio quality from the first packet data and store the first radio quality in the memory ([0006], A memory stores a computer program. The computer program is configured to load second quality features from a features database. The computer program is configured to compare the extracted first quality features from the scene and the loaded second quality features from the features database.), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Bayster and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada -Hu to improve image quality or to achieve desired artistic or stylistic characteristics in a captured image (Bayster; [0004]).
8.   Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1), in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1) {also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1) {also patented as US 7813275 B2}, in view of Hu (US 2014/0105058 A1), in view of Janecek (US 2011/0286340 A1), in view of Barkan (US 2009/0080459 A1).

Regarding claim 8, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi-Mosko- Yamada- Hu does not teach wherein the processor is configured to set the packet length of the first packet data to the packet transmission period and the transmission count of the first packet data to "1" when the maximum packet length is longer than the first packet transmission period, 
However, in an analogous art, Janecek teaches wherein the processor is configured to set
the packet length of the first packet data (burst) to the packet transmission period (10 ms) and the transmission count of the first packet data to "1", when the maximum packet length is longer than the first packet transmission period (10 ms) ([0036], transmitting (tx count “1”)station uses 1 Mbps PHY rate and the packet length is 1500 bytes (e.g., a typical maximum length packet used in a file transfer), then the duration of the packet is larger than the burst period of 10 ms.), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Janecek and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada-Hu to provide the Janecek; [0038]).
Chari- Yamauchi -Mosko- Yamada-Hu- Janecek does not teach and the packet length of the first packet data to the maximum packet length and the transmission count of the first packet data to an integer value obtained by rounding down below a decimal point of a value obtained by dividing the transmission count by the maximum packet length, when the maximum packet length is equal to or less than the packet transmission period.
However, in an analogous art, Barkan teaches the packet length of the first packet data to the maximum packet length and the transmission count (data rate) of the first packet data to an integer value obtained by rounding down below a decimal point of a value obtained by dividing the transmission count by the maximum packet length, when the maximum packet length (100 meter) is equal to or less than the packet transmission period ([0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Barkan and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada-Hu- Janecek to provide to solve problems such as increased complexity, increased semiconductor die area, increased power consumption(Barkan; [0006]),
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1) {also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1) {also patented as US 7813275 B2}, in view of Hu (US 2014/0105058 A1), in view of Saito (US 2014/0204778 A1), in view of Matsuo (US 7031322 B1).

Regarding claim 9, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada -Hu does not teach wherein the processor is configured to set the transmission count in each packet transmission period from a second transmission period arriving next to the first packet transmission period to the (j-l)th (j is an integer of 3 or more) packet transmission period arriving sequentially after the second packet transmission period, to a first count obtained by adding the transmission count of the first packet data in the 9j-2)th packet transmission period to "1" and
 However, in an analogous art, Saito teaches wherein the processor is configured to set
the transmission count in each packet transmission period from a second transmission period arriving next to the first packet transmission period to the (j-1) th (j is an integer of 3 or more) packet transmission period arriving sequentially after the second packet transmission period, to a first count obtained by adding the transmission count of the first packet data in the j-2) th packet transmission period to "1" ([0072]) and
Saito and apply them on the teaching of Chari- Mosko- Yamada- Hu to reduce an increase in a circuit size without installing a plurality of circuits (Saito; [0121]).
Chari- Yamauchi-Mosko- Yamada -Hu- Saito does not teach the packet length in the each packet transmission period to an integer value obtained by rounding down below a decimal point of a value obtained by dividing the packet transmission period by the first count
However, in an analogous art, Matsuo teaches the packet length in the each packet transmission period to an integer value obtained by rounding down below a decimal point of a value obtained by dividing the packet transmission period by the first count (Col 2, line 32-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Matsuo and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada- Hu- Saito to Ensures communication band required for transmission of packets, thereby ensuring suitable service quality (Matsuo; Col 2, line 7-9.).

Regarding claim 10, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada -Saito- Matsuo does not teach wherein the processor is configured to calculate the data collection efficiency in the each 
 However, in an analogous art, Hu teaches wherein the processor is configured to calculate the data collection efficiency (average/valid throughpuy) in the each transmission period, based on the first packet data received from the other communication apparatus in the each transmission period ([0020]; [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada -Saito- Matsuo to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])

Regarding claim 11, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada -Saito- Matsuo does not teach wherein the processor is configured to set the transmission count and packet length in the Nth (N is an integer satisfying 1<-N<-j-1)(N=1) packet transmission period with the highest data collection efficiency out of the data collection efficiency in the packet transmission period with a radio quality within an each predetermined range  to the first radio quality to the (j-l) th packet transmission period, to the transmission count and packet length in the jth packet transmission period, respectively
Hu teaches wherein the processor is configured to set the transmission count and packet length in the Nth (N is an integer satisfying 1<-N<-j-1)(N=1) packet transmission period with the highest data collection efficiency out of the data collection efficiency in the packet transmission period with a radio quality within an each predetermined range  to the first radio quality to the (j-l) th packet transmission period, to the transmission count and packet length in the jth packet transmission period, respectively ([0020]; [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi-Mosko- Yamada -Saito- Matsuo to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])

Regarding claim 12, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi-Mosko- Yamada Matsuo does not teach set the transmission period and packet length in the Nth packet transmission period with the highest data collection efficiency out of the data collection efficiency in a packet transmission period with a radio quality within an each predetermined range from the 1'th radio quality to the (j-l)'th radio quality, to the transmission count and packet length in the jth packet transmission period, respectively
Hu teaches set the transmission period and packet length in the Nth packet transmission period with the highest data collection efficiency out of the data collection efficiency in a packet transmission period with a radio quality within an each predetermined range from the 1'th radio quality to the (j-l)'th radio quality, to the transmission count and packet length in the jth packet transmission period, respectively ([0020]; [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada -Matsuo to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])
Chari- Yamauchi- Mosko- Yamada -Matsuo-Hu does not teach wherein the processor is configured to: measure from the 1'th radio quality to the (j-l)th radio quality, based on the first packet data received in the each packet transmission period from the first packet transmission period to the (j-l)the packet transmission period.
However, in an analogous art, Saito teaches wherein the processor is configured to: measure from the 1'th radio quality to the (j-l)th radio quality, based on the first packet data received in the each packet transmission period from the first packet transmission period to the (j-l)the packet transmission period ([0072]; [0010]; [0204]), and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Saito and apply them Chari- Yamauchi -Mosko- Yamada -Matsuo- Hu to reduce an increase in a circuit size without installing a plurality of circuits (Saito; [0121]).

10.   Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) ) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1) {also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1) {also patented as US 7813275 B2}, in view of Hu (US 2014/0105058 A1), in view of Saito (US 2014/0204778 A1), in view of Matsuo (US 7031322 B1), in view of  Bayster (US 2017/0339339 A1).

Regarding claim 13, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi-Mosko- Yamada- Hu- Saito -Matsuo does not teach wherein the processor is configured to delete (extract) a radio quality in the Nth packet transmission period from the memory.
However, in an analogous art, Bayster teaches wherein the processor is configured to delete (extract) a radio quality in the Nth packet transmission period from the memory ([0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Bayster and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada -Hu- Saito -Matsuo to Bayster; [0004]).

11.   Claim 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1) {also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1) {also patented as US 7813275 B2} in view of Hu (US 2014/0105058 A1), in view of Di Nallo (US 2018/0248811 A1).

Regarding claim 15, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada does not teach wherein the processor is configured to: detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet, and set a first period other than a period with the deterioration state,
 	However, in an analogous art, Hu teaches wherein the processor is configured to:
detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and [0030], sender device 210 sends data packet 1 252 to receiver device 212 at time point t.sub.1 and receiver device 212 sends back an acknowledgement message, e.g., ACK 254, at time point t3. ACK 254 is received by sender device 210 at time point t.sub.4. Hence response time is t4 that is determined based on transmission time and reception time.) ([0030], response time is determined; then [0031], the link environment deterioration 260 occurs between time point t.sub.4 and time point t.sub.5.), and set a first period other than a period with the deterioration state (260) ([0030]; see Fig. 2, in 1st period 1st data packet is transmitted, that is outside of 260.),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari- Yamauchi- Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])
Chari- Yamauchi -Mosko- Yamada -Hu does not teach divide the first period into a second and third periods when the processor is configured not to receive the first packet data in the first packet transmission period, and transmit the second packet data in a notification period including the third period, and the processor is configured to receive the first packet data in a packet transmission period including the third period.
However, in an analogous art, Di Nallo teaches

transmit the second packet data in a notification period including the third period, and the processor is configured to receive the first packet data in a packet transmission period including the third period ([0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Di Nallo and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada- Hu to provide allow for Bluetooth transceiver 64 to achieve improved data accuracy (e.g., reduced error rates) relative to scenarios in which a single antenna is used to perform Bluetooth communications (Di Nallo; [0105]).

Regarding claim 17, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi -Mosko- Yamada does not teach wherein the processor is configured to: detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet, and set a first period other than a period with the deterioration state, and
Hu teaches wherein the processor is configured to:
detect a periodic deterioration state in the radio section, based on transmission time of a response time measurement packet transmitted from the processor and reception time of a response packet in the processor, transmitted from the other communication apparatus in response to the response time measurement packet ( [0030], sender device 210 sends data packet 1 252 to receiver device 212 at time point t.sub.1 and receiver device 212 sends back an acknowledgement message, e.g., ACK 254, at time point t3. ACK 254 is received by sender device 210 at time point t.sub.4. Hence response time is t4 that is determined based on transmission time and reception time.) ([0030], response time is determined; then [0031], the link environment deterioration 260 occurs between time point t.sub.4 and time point t.sub.5.), and set a first period other than a period with the deterioration state (260) ([0030]; see Fig. 2, in 1st period 1st data packet is transmitted, that is outside of 260.)), and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hu and apply them on the teaching of Chari - Yamauchi -Mosko- Yamada to provide improved estimation of link quality for a wireless link between two wireless nodes; Therefore, accurate and reliable wireless link quality estimation results in better routes being selected for transmission of packets. (Hu; [0001]; [0024])
Chari- Yamauchi -Mosko- Yamada -Hu does not teach divide the first period according to number of the other communication apparatus.
 Di Nallo teaches divide the first period according to number of the other communication apparatus ([0092]; [0005]-[0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Di Nallo and apply them on the teaching of Chari- Yamauchi -Mosko- Yamada-Hu to provide allow for Bluetooth transceiver 64 to achieve improved data accuracy (e.g., reduced error rates) relative to scenarios in which a single antenna is used to perform Bluetooth communications (Di Nallo; [0105]).

12.   Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2016/0302096 A1) in view of Yamauchi (US 2018/0098362 A1), in view of Mosko (US 2009/0238075 A1) {also patented as US 8130657 B2} and in view of Yamada (US 2006/0056382 A1) {also patented as US 7813275 B2}, in view of Hu (US 2014/0105058 A1), in view of Ta (US 2009/0296631 A1).

Regarding claim 16, Chari teaches calculate data collection efficiency based on the received data packet and measure radio quality between two communications devices based on received data packet.
Chari- Yamauchi-Mosko- Yamada-Hu does not teach wherein the processor is configured not to transmit the second packet data including the packet length and transmission count in a third packet transmission period arriving next to the second packet transmission period, when the packet length and transmission count calculated on receiving the first packet data in the first packet transmission period in the processor 
 However, in an analogous art, Ta teaches wherein
the processor is configured not to transmit the second packet data including the packet length and transmission count in a third packet transmission period arriving next to the second packet transmission period, when the packet length and transmission count calculated on receiving the first packet data in the first packet transmission period in the processor are the same as a packet length and transmission count calculated on receiving the first packet data in a second packet transmission period arriving next to the first packet transmission period in the processor, respectively ([0094]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ta and apply them on the teaching of Chari- Yamauchi-Mosko- Yamada- Hu to provide synchronous delivery method of transmitting delivery data to radio-terminals via a plurality of base stations (Ta; [0002]).

Conclusion
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEHEDI S ALEY/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415